Exhibit 10.2
Delek Marketing & Supply, LP
Second Amendment to Amended and Restated Credit Agreement and Consent
          This Second Amendment to Amended and Restated Credit Agreement and
Consent (herein, this “Amendment”) is entered into as of March 31, 2009, by and
among Delek Marketing & Supply, LP, a Delaware limited partnership (the
“Borrower”), the Lenders party hereto and Fifth Third Bank, an Ohio banking
corporation, as Administrative Agent and L/C Issuer.
Preliminary Statements
          A. The Borrower, the Lenders party thereto and Fifth Third Bank, as
Administrative Agent and L/C Issuer, entered into a certain Amended and Restated
Credit Agreement, dated as of December 19, 2007, as amended by that certain
First Amendment to Amended and Restated Credit Agreement dated as of October 17,
2008 (as the same may be further amended, modified or supplemented from time to
time, the “Credit Agreement”). All capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.
          B. The Borrower, the Lenders and Fifth Third Bank, as Administrative
Agent and L/C Issuer, have agreed to (i) consent to the Pipeline Acquisition (as
hereinafter defined), (ii) waive certain provisions of the Credit Agreement to
permit the consummation of the Pipeline Acquisition and (iii) amend the Credit
Agreement under the terms and conditions set forth in this Amendment.
          Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
Section 1. Amendments to Credit Agreement.
          Upon satisfaction of the conditions precedent set forth in Section 3
hereof, the Credit Agreement shall be and hereby is amended as follows:
     Section 1.1. The grid set forth in the definition of “Applicable Margin” in
Section 1.1 of the Credit Agreement is amended and restated in its entirety to
read as follows; provided, however, that the following grid shall not become
effective until the Second Amendment Effective Date:

 



--------------------------------------------------------------------------------



 



                                      Applicable Margin for   Applicable Margin
            Base Rate Loans and   for Eurodollar   Applicable Margin    
Leverage Ratio for   Reimbursement   Loans and Letter of   for Commitment Fee
Level   such Pricing Date   Obligations shall be:   Credit Fee shall be:   shall
be: I  
Greater than 3.0 to 1.0
    3.00 %     4.00 %     .50 %    
 
                        II  
Less than or equal to 3.0 to 1.0, but greater than 2.5 to 1.0
    2.50 %     3.50 %     .50 %    
 
                        III  
Less than or equal to 2.5 to 1.0, but greater than 2.0 to 1.0
    2.25 %     3.25 %     .50 %    
 
                        IV  
Less than or equal to 2.0 to 1.0, but greater than 1.5 to 1.0
    2.00 %     3.00 %     .50 %    
 
                        V  
Less than or equal to 1.5 to 1.0
    1.75 %     2.75 %     .50 %

     Section 1.2. The definitions of “Base Rate”, “EBITDA”, “LIBOR01 Page” and
“Required Lenders” in Section 1.1 of the Credit Agreement are amended and
restated in their entirety to read as follows:
“Base Rate” means for any day the greatest of: (i) the rate of interest
announced by the Administrative Agent from time to time as its “prime rate” as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime rate to be effective as of the date of the relevant change in said
prime rate (it being acknowledged that such rate may not be the Administrative
Agent’s best or lowest rate), (ii) the sum of (x) the Federal Funds Rate, plus
(y) 1/2 of 1% and (iii) the sum of (x) the Adjusted LIBOR that would be
applicable to a Eurodollar Loan with a 1 month Interest Period advanced on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus (y) 1.00%.
“EBITDA” means, with reference to any period, Net Income for such period plus
(x) the sum of all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period, (b) federal, state, and local
income taxes for such period, (c) depreciation of fixed assets and amortization
of intangible assets for such period, (d) share based compensation under SFAS
123R, and (e) non-cash extraordinary charges for such period incurred by the
Borrower to comply with GAAP, provided, that any such non-cash extraordinary
charge that exceeds $1,000,000 individually shall be subject to the consent of
the Administrative Agent and Required Lenders and minus (y) non-cash
extraordinary credits for such period established by the Borrower to comply with
GAAP; provided further that (a) if the Pipeline Transaction is consummated prior
to April 1, 2009, for any EBITDA calculations for the period of four fiscal
quarters ending on or after March 31, 2009 and before or on December 31, 2009,
EBITDA calculations for the period of four fiscal quarters shall be increased by
(i) $5,400,000 for the quarter ending March 31, 2009,

- 2-



--------------------------------------------------------------------------------



 



(ii) $4,050,000 for the quarter ending June 30, 2009, (iii) $2,700,000 for the
quarter ending September 30, 2009, and (iv) $1,350,000 for the quarter ending
December 31, 2009, and (b) if the Pipeline Transaction is consummated on or
after April 1, 2009, for any EBITDA calculations for the period of four fiscal
quarters ending on or after June 30, 2009 and before or on March 31, 2010,
EBITDA calculations for the period of four fiscal quarters shall be increased by
the product of (x) $5,400,000 and (y) 1 minus the ratio of (i) the number of
days elapsed from the date the Pipeline Transaction is consummated through the
end of the relevant period of four fiscal quarters to (ii) 365 days.
“LIBOR01 Page” means the display designated as “Reuters Screen LIBOR01 Page” (or
such other page as may replace the LIBOR01 Page on that service or such other
service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for U.S. Dollar deposits (“BBA LIBOR”) or such other
commercially available source providing quotations of BBA LIBOR as designated by
the Agent from time to time).
“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Commitments
constitute (i) at any time there are two (2) or fewer Lenders, 85% or more of
the sum of the total outstanding Loans, interests in Letters of Credit and
Unused Commitments; or (ii) at any time there are three (3) Lenders, 67% of the
sum of the total outstanding Loans, interests in Letters of Credit and Unused
Commitments; or (iii) at any time there are more than three (3) Lenders, 51% or
more of the sum of the total outstanding Loans, interests in Letters of Credit
and Unused Commitments; provided that, the Commitment of, and the portion of the
outstanding Loans, interests in Letters of Credit and Unused Commitments held or
deemed held by, any Defaulting Lender shall, so long as such Lender is a
Defaulting Lender, be excluded for all purposes of making a determination of
Required Lenders.
     Section 1.3. Section 1.1 of the Credit Agreement is amended by inserting
the following defined terms in their appropriate alphabetical location:
“Asset Purchase Agreement” means the Asset Purchase Agreement dated as of
March 31, 2009 among Delek Crude Logistics, LLC, as buyer, Delek Refining, Ltd.,
Delek Land Texas, Inc., Delek Pipeline Texas, Inc., MPC Land Acquisition, Inc.,
and MPC Pipeline Acquisition, Inc., as sellers, and the other parties

- 3-



--------------------------------------------------------------------------------



 



signatory thereto, as the same may be amended, restated, supplemented or
modified from time to time.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in Reimbursement Obligations or participations in
Swing Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, or (c) has been deemed insolvent or become the
subject of a receivership, bankruptcy or insolvency proceeding.
“Pipeline Acquisition” means that acquisition of certain assets by Delek Crude
Logistics, LLC, as buyer, from Delek Refining, Ltd., Delek Land Texas, Inc.,
Delek Pipeline Texas, Inc., MPC Land Acquisition, Inc., and MPC Pipeline
Acquisition, Inc., as sellers, pursuant to the Asset Purchase Agreement.
“Pipeline Agreements” means (i) the Asset Purchase Agreement, (ii) the Pipelines
and Tankage Agreement and (iii) any other contracts or agreements entered into
by or among the Borrower, Refining and any of their Affiliates in connection
with the Pipeline Acquisition.
“Pipeline and Tankage Agreement” means the Pipelines and Tankage Agreement dated
as of March 31, 2009 between Delek Refining, Ltd. and Delek Crude Logistics,
LLC, as the same may be amended, modified or supplemented from time to time.
“Second Amendment Effective Date” means March 31, 2009.
“SunTrust Facility” means the credit facility extended pursuant to the Second
Amended and Restated Credit Agreement dated as of October 13, 2006 by and among
Delek Refining, Ltd., Delek Pipeline Texas, Inc., SunTrust Bank, as
administrative agent, and the various financial institutions party thereto, as
the same may be amended, restated, supplemented or modified from time to time.
     Section 1.4. Clause (i) of Section 2.4(e) of the Credit Agreement is
amended and restated in its entirety to read as follows:
“(i) from the date the related advance was made by the Administrative Agent to
the date that is two (2) Business Days after

- 4-



--------------------------------------------------------------------------------



 



payment by such Lender is due hereunder, the greater of, for each such day,
(x) the Federal Funds Rate and (y) an overnight rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any standard administrative or processing fees charged by the
Administrative Agent in connection with such Lender’s non-payment and”
     Section 1.5. Section 2.7 of the Credit Agreement is amended by inserting a
new clause (c) at the end thereof to read as follows:
(c) Defaulting Lenders. Notwithstanding any provision of Section 2.8 to the
contrary, until such time as the Default Excess (as defined below) with respect
to any Defaulting Lender has been reduced to zero, (i) any voluntary prepayment
of the Loans pursuant to Section 2.7(a) shall, if the Borrower so directs at the
time of making such voluntary prepayment, be applied to the Loans of other
Lenders as if such Defaulting Lender had no loans outstanding and the
Commitments of such Defaulting Lender were zero and (ii) any mandatory
prepayment of the Loans pursuant to Section 2.7(b) shall, if the Borrower so
directs at the time of making such mandatory prepayment, be applied to the Loans
of other Lenders (but not to the Loans of such Defaulting Lender), it being
understood and agreed that the Borrower shall be entitled to retain any portion
of any mandatory prepayment of the Loans that is not paid to such Defaulting
Lender solely as a result of the operation of the provisions of this clause
(c) and such retention of payments shall not constitute an Event of Default
under Section 7.1 hereof nor trigger any indemnification requirements under
Section 8.1 hereof. “Default Excess” means, with respect to any Defaulting
Lender, the excess, if any, of such Defaulting Lender’s Percentage of the
aggregate outstanding principal amount of the applicable Loans of all the
applicable Lenders (calculated as if all Defaulting Lenders (including such
Defaulting Lender) had funded all of their respective defaulted Loans) over the
aggregate outstanding principal amount of the applicable Loans of such
Defaulting Lender.
     Section 1.6. The first sentence of Sections 2.12(a) of the Credit Agreement
is amended by inserting the following proviso at the end thereof:
“; provided however, that no commitment fee shall accrue to the Unused
Commitment of a Defaulting Lender, or be payable for the benefit of such Lender,
so long as such Lender shall be a Defaulting Lender”

- 5-



--------------------------------------------------------------------------------



 



     Section 1.7. The second sentence of Section 2.12(b) of the Credit Agreement
is amended by inserting the following proviso to the end thereof:
“; provided, further, that no letter of credit fee shall accrue to the
Percentage of a Defaulting Lender, or be payable for the benefit of such Lender,
so long as such Lender shall be a Defaulting Lender”
     Section 1.8. Section 5.15 of the Credit Agreement is amended and restated
in its entirety to read as follows:
Section 5.15. Good Title. The Borrower and its Subsidiaries have good and
marketable title, valid leasehold interests, valid licenses, or valid easements
and rights-of-way in, to or regarding their assets as reflected on the
Borrower’s most recent consolidated balance sheet provided to the Administrative
Agent, except for sales of assets in the ordinary course of business, subject to
no Liens, other than Permitted Liens.
     Section 1.9. Clause (x) of Section 5.21 of the Credit Agreement is amended
and restated in its entirety to read as follows:
“(x) the MAPCO Services Agreement, the Refining Marketing Agreement, the
Refining Operating Agreement and the Pipeline Agreements,”
     Section 1.10. The third sentence of Section 6.3(a) of the Credit Agreement
is amended and restated in its entirety to read as follows:
Without limiting the foregoing, Borrower will maintain during the term of this
Credit Agreement, at its own cost, environmental insurance coverage,
property/business interruption insurance coverage and other insurance coverage
that is reasonable and customary for pipeline logistics operators but in no
event shall such property/business interruption insurance coverage be less than
$150,000,000 per occurrence if the Borrower maintains such insurance in its own
name and not as part of a group policy with Holdings; provided, however, that,
notwithstanding the foregoing, the insurance maintained by the Borrower shall at
all times be in coverage amounts reasonably satisfactory to the Administrative
Agent.
     Section 1.11. Section 6.8 of the Credit Agreement is amended and restated
in its entirety to read as follows:
Section 6.8. Contracts With Affiliates. The Borrower shall not, nor shall it
permit any Subsidiary to, enter into any contract,

- 6-



--------------------------------------------------------------------------------



 



agreement or business arrangement with any of its Affiliates on terms and
conditions which are less favorable to the Borrower or such Subsidiary than
would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other, other than the
MAPCO Services Agreement, the Refining Operating Agreement, the Refining
Marketing Agreement, the Pipeline Agreements, and all arrangements referred to
in clause (y) of Section 5.21.
     Section 1.12. Section 6.10 of the Credit Agreement is amended and restated
in its entirety to read as follows:
Section 6.10. Change in the Nature of Business. The Borrower shall not, nor
shall it permit any Subsidiary to, engage in any business or activity if as a
result the general nature of the business of the Borrower or any Subsidiary
would be changed in any material respect from the general nature of the business
engaged in by it as of the Second Amendment Effective Date (after giving effect
to the Pipeline Acquisition).
     Section 1.13. The phrase “in the event any Lender is in default in any
material respect with respect to its obligations under the Loan Documents”
appearing in clause (c) of Section 8.5 of the Credit Agreement is deleted in its
entirety and replaced by the phrase “notice or confirmation that any Lender is
or has become a Defaulting Lender”.
     Section 1.14. Section 10.11 of the Credit Agreement is amended by inserting
a new paragraph at the end thereof to read as follows:
“Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder or be entitled to any applicable amendment, waiver or consent fee
associated therewith, except that the Commitments of such Lender may not be
increased or extended without the consent of such Lender.”
     Section 1.15. Schedule 5.10 to the Credit Agreement shall be amended and
restated in its entirety in the form of Schedule 5.10 hereto.
Section 2. Consent and Waiver.
     The Borrower has informed the Administrative Agent and the Lenders that
Delek Crude Logistics, LLC (“Delek Logistics”) intends to purchase certain
assets of Delek Refining, Ltd., Delek Land Texas, Inc., Delek Pipeline Texas,
Inc., MPC Land Acquisition, Inc. and MPC Pipeline Acquisition, Inc.
(collectively, the “Sellers”) on the terms and conditions set forth in the Asset
Purchase Agreement (the “Pipeline Acquisition”). The Borrower has requested that
the Lenders consent to the Pipeline Acquisition, and the Lenders hereby consent
to the Pipeline

- 7-



--------------------------------------------------------------------------------



 



Acquisition; provided, however, that the foregoing consent shall be effective to
the extent, and only to the extent, that the conditions precedent to this
Amendment set forth in Section 3 hereof have been satisfied.
     In addition, the Borrower has requested that the Administrative Agent and
the Lenders (i) waive compliance with Sections 5.7, 6.14, 6.16 and 6.17 of the
Credit Agreement solely with respect to the Pipeline Acquisition (the “Potential
Violations”) and any Default or Event of Default that otherwise would arise from
the Potential Violations and (ii) confirm that the Liens arising, assumed or
taken subject to the Pipeline Acquisition are Permitted Liens under Section 6.12
of the Credit Agreement. Subject to the satisfaction of the conditions precedent
set forth in Section 3 hereof, the Lenders and the Administrative Agent hereby:
     (i) waive the Potential Violations and any Default or Event of Default
arising solely from the Potential Violations; provided, however, that
(x) Section 6.14 of the Credit Agreement shall be waived only with respect to
the requirements regarding Permitted Acquisitions and (y) Section 6.16 of the
Credit Agreement shall be waived only to the extent that encumbrances related to
the Pipeline Acquisition are incurred in the ordinary course of business and do
not have an adverse effect on the operations of Delek Logistics or the value of
the assets acquired by Delek Logistics pursuant to the Pipeline Acquisition in
an amount exceeding $300,000 per encumbrance or $1,000,000 in the aggregate (any
such effect or effects, a “Pipeline Breach”); provided further that
notwithstanding the foregoing, no Pipeline Breach shall constitute a Default or
Event of Default under the Credit Agreement unless and until the Borrower has
received written notice thereof identifying such breach(es) and has had a period
of 90 days after receipt of such notice to cure or cause the cure of such
breach(es) or, if such breach(es) by its or their nature cannot reasonably be
expected to be cured within said period, such longer period as may reasonably
required to cure such breach(es), provided that the cure thereof is commenced
within said 90-day period and continued with reasonable diligence to completion;
and
     (ii) confirm that pursuant to Section 6.12(g) of the Credit Agreement, any
existing Liens on property acquired pursuant to the Pipeline Acquisition, other
than Liens in favor of SunTrust Bank securing the SunTrust Facility, constitute
Permitted Liens under the Credit Agreement.
     The parties hereto acknowledge that the waivers under this Section 2 are
specifically limited to the Potential Violations and any Default or Event of
Default arising solely from the Potential Violations. Except as specifically
modified or waived herein, all of the terms and conditions set forth in the
Credit Agreement shall stand and remain unchanged and in full force and effect
and the Lenders shall not be obligated in the future to waive any provision of
the Credit Agreement or the other Loan Documents as a result of having provided
the waiver contained herein.

- 8-



--------------------------------------------------------------------------------



 



Section 3. Conditions Precedent.
     The effectiveness of this Amendment is subject to the satisfaction of all
of the following conditions precedent:
     (a) The Borrower, the Lenders, and Fifth Third Bank, as Administrative
Agent and L/C Issuer, shall have executed and delivered this Amendment.
     (b) The Guarantors shall have executed and delivered the Reaffirmation and
Consent of Guarantors attached to this Amendment.
     (c) The Administrative Agent shall have received a duly executed Assumption
and Supplement to Guaranty Agreement and Assumption and Supplemental Security
Agreement for Delek Logistics, together with:
     (i) an original limited liability company interests certificate
representing all of the issued and outstanding limited liability company
interests of Delek Logistics as of the date hereof;
     (ii) transfer power for the limited liability company interests as of the
date hereof, duly executed in blank and undated;
     (iii) a UCC financing statement to be filed against Delek Logistics, as
debtor, in favor of Administrative Agent, as secured party, as of the date
hereof; and
     (iv) patent, trademark and copyright collateral agreements, as applicable,
to the extent required by the Administrative Agent.
     (d) The Administrative Agent shall have received from Delek Logistics,
(i) a Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
with respect to the easement rights and fee simple parcels of real property
located in Smith County, Texas, Gregg County, Texas, Rusk County, Texas, and
Upshur County, Texas, and (ii) with respect to the fee simple parcels of real
property (excluding vacant unused oil gathering system parcels):
     (w) to the extent requested by Administrative Agent, a mortgagee’s title
insurance policy (or a prepaid binding commitment therefor) in form and
substance acceptable to the Administrative Agent from a title insurance company
acceptable to the Administrative Agent;
     (x) to the extent requested by Administrative Agent, a survey prepared by a
licensed surveyor, which survey shall also state whether or not any portion of
the real property is in a federally designated flood hazard area;

- 9-



--------------------------------------------------------------------------------



 



     (y) the report of ARCADIS G&M, Inc. acceptable to the Administrative Agent
concerning the environmental hazards and matters with respect to each parcel of
real property, together with a reliance letter thereon acceptable to the
Administrative Agent; and
     (z) to the extent requested by Administrative Agent, fixture financing
statements to be filed against Delek Logistics, as debtor, in favor of
Administrative Agent, as secured party.
     (e) The Administrative Agent shall have received from Delek Logistics, a
Leasehold Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing for the Bradford Station leased property in Rusk County, Texas, together
with:
     (i) a mortgagee’s title insurance policy (or a prepaid binding commitment
therefor) in form and substance acceptable to the Administrative Agent from a
title insurance company acceptable to the Administrative Agent;
     (ii) the report of ARCADIS G&M, Inc. acceptable to the Administrative Agent
concerning the environmental hazards and matters with respect to each parcel of
real property, together with a reliance letter thereon acceptable to the
Administrative Agent; and
     (iii) to the extent requested by Administrative Agent, fixture financing
statements to be filed against Delek Logistics, as debtor, in favor of
Administrative Agent, as secured party.
     (f) The Administrative Agent shall have received certified fully executed
copies of the Pipeline Easement License Agreement and Assignment of Pipeline
Easement Agreement, each dated as of March 31, 2009 among MPC Pipeline
Acquisition, Inc., MPC Land Acquisition, Inc. and Delek Logistics, in form and
substance satisfactory to the Administrative Agent.
     (g) The Administrative Agent shall have received for each Lender, the
favorable written opinion of counsel to Delek Logistics with respect to the Deed
of Trust and Leasehold Deeds of Trust, in form and substance satisfactory to the
Administrative Agent.
     (h) The Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents including, without
limitation, environmental insurance, naming the Administrative Agent as
mortgagee and lender loss payee.
     (i) The Administrative Agent shall have received copies of the Borrower’s,
Delek Logistics’ and each Guarantor’s certificate of limited partnership
agreement, certificate formation operating agreement, articles of incorporation
and bylaws, as

- 10-



--------------------------------------------------------------------------------



 



applicable (or comparable organizational documents) and any amendments thereto,
certified in each instance by its Secretary or Assistant Secretary and, with
respect to organizational documents filed with a Governmental Authority, by the
applicable Governmental Authority.
     (j) The Administrative Agent shall have received copies of resolutions of
the Borrower’s, Delek Logistics’ and each Guarantor’s Board of Directors (or
similar governing body) authorizing the execution, delivery and performance of
this Amendment and the Pipeline Acquisition, as applicable, and the consummation
of the transactions contemplated hereby and thereby, together with specimen
signatures of the persons authorized to execute such documents on each entity’s
behalf, all certified in each instance by its Secretary or Assistant Secretary.
     (k) The Administrative Agent shall have received copies of the certificates
of good standing, or nearest equivalent in the relevant jurisdiction, for the
Borrower, Delek Logistics and each Guarantor (dated no earlier than 30 days
prior to the date hereof) from the office of the secretary of state or other
appropriate governmental department or agency of the state of its formation,
incorporation or organization, as applicable, and of each state in which it is
qualified to do business as a foreign partnership corporation or organization.
     (l) The Administrative Agent shall have received for each Lender, the
favorable written opinions of counsel to the Borrower, Delek Logistics and each
Guarantor, each in form and substance satisfactory to the Administrative Agent.
     (m) The Administrative Agent shall have received a certified copy of the
fully executed Asset Purchase Agreement and all schedules, exhibits and side
letters related thereto.
     (n) The Administrative Agent shall have received (i) a fair market
appraisal of all assets acquired in connection with the Pipeline Acquisition
performed by an appraisal firm acceptable to the Administrative Agent and
(ii) proforma projected quarterly financial statements of the Borrower
(including a balance sheet and statements of income and cash flows) for the 2009
fiscal year showing the impact of the Pipeline Acquisition, each in form and
substance acceptable to the Administrative Agent.
     (o) The Administrative Agent shall have received a duly executed Collateral
Assignment of Pipelines and Tankage Agreement dated of as March 31, 2009 from
Delek Logistics, together with a certified fully executed copy of the Pipelines
and Tankage Agreement dated as of March 31, 2009 between Refining and Delek
Logistics.
     (p) The Administrative Agent shall have received a certified fully executed
copy of the Radio Tower License Agreement dated as of June 30, 2003 between
Telecom Towers LLC and Delek Logistics (as successor to McMurrey Pipeline
Company, Inc.).

- 11-



--------------------------------------------------------------------------------



 



     (q) The Administrative Agent shall have received a certified fully executed
copy of the Consent and Agreement dated as of March 31, 2009 by Delek Logistics
in favor of SunTrust Bank.
     (r) The Administrative Agent and Refining shall have executed and delivered
the Consent and Agreement dated as of March 31, 2009 in favor of the
Administrative Agent.
     (s) The Administrative Agent shall have received a compliance certificate
showing that after giving effect to the Pipeline Acquisition, no Default or
Event of Default shall exist, including with respect to the financial covenants
contained in Section 6.19 of the Credit Agreement on a pro forma basis.
     (t) The Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for Delek Logistics.
     (u) The Administrative Agent shall have received financing statement lien
search results against Delek Logistics evidencing the absence of Liens on its
Property except for Permitted Liens.
     (v) The Administrative Agent shall have received a certified fully executed
copy of the Amendment to SunTrust Facility in form and substance satisfactory to
the Administrative Agent, together with UCC financing statement amendments and
other appropriate lien release documents releasing liens on any and all
collateral purchased pursuant to the Pipeline Acquisition.
     (w) The Borrower shall have paid to the Administrative Agent all fees due
and payable to it pursuant to that certain letter agreement by and between the
Borrower and the Administrative Agent dated as of January 8, 2009.
     (x) The Borrower and the Administrative Agent shall have executed and
delivered a post-closing matters letter dated as of the date hereof.
     (y) The Administrative Agent shall have satisfactorily completed its due
diligence with respect to the Borrower, Delek Logistics and the Guarantors.
     (z) Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
Section 4. Representations and Warranties.
     The Borrower represents and warrants to the Lenders and Fifth Third Bank,
as Administrative Agent and L/C Issuer, that (i) each of the representations and
warranties set forth in Section 5 of the Credit Agreement, as amended hereby, is
true and correct in all material respects on and as of the date of this
Amendment after giving effect to this Amendment as if made on and as of the date
hereof (except to the extent such representation relates and warrants

- 12-



--------------------------------------------------------------------------------



 



relate to an earlier date, in which case they are true and correct in all
material respects as of such date) and as if each reference therein to the
Credit Agreement referred to the Credit Agreement as amended hereby; (ii) as of
the date hereof, no Default and no Event of Default exists; and (iii) without
limiting the effect of the foregoing, the Borrower’s execution, delivery and
performance of this Amendment has been duly authorized, and this Amendment has
been executed and delivered by duly authorized officers of the Borrower.
Section 5. Collateral.
     The Borrower has heretofore executed and delivered to the Administrative
Agent the Collateral Documents and the Borrower hereby agrees that
notwithstanding the execution and delivery of this Amendment, the Collateral
Documents shall remain in full force and effect and shall secure the
Obligations, Hedging Liability and Funds Transfer and Deposit Account Liability;
and the rights and remedies of the Lenders under the Collateral Documents,
obligations of the Borrower thereunder, and any liens or security interests
created or provided for thereunder shall be and remain in full force and effect
and shall not be affected, impaired or discharged hereby. Nothing herein
contained shall in any manner affect or impair the priority of the liens and
security interests created and provided for by the Collateral Documents as to
the indebtedness that would be secured thereby prior to giving effect to this
Amendment.
Section 6. Miscellaneous.
     (a) Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement or
any other Loan Document, or in any certificate, letter or communication issued
or made pursuant to or with respect to any Loan Document, any reference in any
of such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.
     (b) The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment, including the reasonable
fees and expenses of counsel for the Administrative Agent.
     (c) This Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each of which
when so executed shall be an original but all of which shall constitute one and
the same instrument. This Amendment shall be governed by the internal laws of
the State of New York.
[Signature Pages to Follow]

- 13-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment to Amended and Restated
Credit Agreement and Consent as of the date first set forth above.

                  “Borrower”    
 
                Delek Marketing & Supply, LP    
 
                  By: Delek Marketing GP, LLC, its general
  partner    
 
           
 
  By
Name   /s/ Harry Parker Daily
 
Harry Parker Daily    
 
  Title   VP & COO    
 
           
 
  By
Name   /s/ Kent B. Thomas
 
Kent B. Thomas    
 
  Title   General Counsel & Secretary    

[Signature page to Second Amendment to Amended and Restated Credit Agreement and
Consent]

 



--------------------------------------------------------------------------------



 



                  “Lenders”    
 
                Fifth Third Bank, an Ohio banking corporation, as a
  Lender, as L/C Issuer, and as Administrative Agent    
 
           
 
  By
Name
Title   /s/ Kirk Johnson
 
Kirk Johnson
Vice President    

 